Title: To George Washington from John Hancock, 14 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 14th 1776.

The enclosed Letter from Mr Searle, a Gentleman of Honour & a Friend to the Cause of America, I am commanded by Congress to forward to you with the utmost Expedition. The uncertain Destination of the Fleet therein mentioned, makes it absolutely necessary that you should be informed of the Intelligence as soon as possible, that you may make such Dispositions of the Troops under your Command as

you shall judge proper. I have the Honour to be, with every Sentiment of Esteem & Respect, Sir your most obed. & very hble Servt

John Hancock Presidt

